Exhibit 10.1
 
[boa.jpg]
 
AMENDMENT NO. 2 TO LOAN AGREEMENT


This Amendment No. 2 (this “Amendment”) dated as of July 26, 2013, is between
Bank of America, N. A. (the “Bank”) and Hooker Furniture Corporation (the
“Borrower”).


RECITALS


A.  The Bank and the Borrower entered into a certain Loan Agreement dated as of
December 7, 2010, as previously amended (the “Agreement”).


B.  The Borrower has requested, among other things, to amend the Agreement in
order to extend the maturity of the Loan and change the unused commitment fee
applicable to the Loan, and the Bank is agreeable to that request on the terms
and conditions provided in this Amendment.


AGREEMENT


1.  Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Agreement.


2.  Extension of Maturity.                                           (a) The
first sentence of Section 1.2 of the Loan Agreement is amended to read in its
entirety as follows:


Facility No. 1 is available between the date of this Agreement and July 31,
2018, or such earlier date as the availability may terminate as provided in this
Agreement or such later date as the Bank may from time to time in its sole
discretion designate in any “Extension Notice,” as defined hereafter (the
“Facility No. 1 Expiration Date”).


(b) Section 1.2 is further amended by adding the following at the end thereof:
 
 
 

--------------------------------------------------------------------------------

 


The Borrower may, upon notice to the Bank, terminate the Facility No. 1
Commitment, or from time to time permanently reduce the Facility No. 1
Commitment; provided that (i) any such notice shall be received by the Bank not
later than 11:00 a.m. two business days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Facility No. 1 Commitment if, after
giving effect thereto and to any concurrent prepayments hereunder, the principal
balance of Facility No. 1 would exceed the Facility No. 1 Commitment, and (iv)
if, after giving effect to any reduction of the Facility No. 1 Commitment, the
letter of credit sublimit under Section 1.5(a) of the Agreement exceeds the
amount of the Facility No. 1 Commitment, such sublimit shall be automatically
reduced by the amount of such excess.  Any unused commitment fee accrued until
the effective date of any termination of the Facility No. 1 Commitment shall be
paid on the effective date of such termination. The Facility No. 1 Expiration
Date and the termination of the Agreement will occur on the effective date of
the termination of the Facility No. 1 Commitment.


3.  Interest Rate
Provisions.                                                      Subsections
(a), (b) and (c) of Section 1.4 of the Loan Agreement are amended to read in
their entirety as follows:


(a)           Facility No. 1 will bear interest at a rate per year equal to the
LIBOR Rate (Adjusted Periodically) plus the Applicable Margin as defined below.


(b)           The interest rate will be adjusted on the first day of every month
(the “Adjustment Date”) and remain fixed until the next Adjustment Date.  If the
Adjustment Date in any particular month would otherwise fall on a day that is
not a banking day then, at the Bank’s option, the Adjustment Date for that
particular month will be the first banking day immediately following thereafter.


(c)           The LIBOR Rate (Adjusted Periodically) is a rate of interest equal
to the rate per annum equal to the British Bankers Association LIBOR Rate (or
any successor thereto approved by the Bank if the British Bankers Association is
no longer making a LIBOR rate available), as published by Reuters (or other
commercially available source providing quotations of such rate as selected by
the Bank from time to time) as determined for each Adjustment Date at
approximately 11:00 a.m. London time two (2) London Banking Days prior to the
Adjustment Date, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a term of one month, as adjusted from time to time in the
Bank’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.  If such rate is not available at such time
for any reason, then the rate for that interest period will be determined by
such alternate method as reasonably selected by the Bank.  A "London Banking
Day" is a day on which banks in London are open for business and dealing in
offshore dollars.


4.  Change in Unused Fee.                                           Subsection
(d) of Section 2.1 of the Loan Agreement is amended to read in its entirety as
follows:


 
(d)
Unused Commitment Fee.  The Borrower agrees to pay a quarterly fee on any
difference between the Facility No. 1 Commitment and the amount of credit it
actually uses under Facility No. 1, determined by the average of the daily
amount of credit outstanding during the specified period.  The fee will be equal
to such difference multiplied by 0.20%.  This fee is due on October 1, 2013, and
on the first day of each following calendar quarter, with respect to the
immediately preceding calendar quarter, and on the Facility No. 1 Expiration
Date with respect to the period ending on that date.

 
 
 

--------------------------------------------------------------------------------

 
 
5.  Guarantor Default.                                             Section 7 of
the Loan Agreement is amended by adding at the end of it a new Section 7.10 as
follows:


7.10           Breach by Guarantor.  Bradington-Young, LLC or Sam Moore
Furniture LLC, subsidiaries of the Borrower (each a “Guarantor”), (a) files a
bankruptcy petition, has a bankruptcy petition is filed against it which is not
dismissed or stayed within sixty (60) days after such filing, or makes a general
assignment of all or any material part of its property for the benefit of
creditors, (b) has a receiver or similar official  appointed for all or any
material part of the Guarantor’s business, or (c) breaches any material term or
condition of its guaranty agreement with the Bank and, if such breach is capable
of being cured within thirty (30) days after notice thereof is given to the
Guarantor, such breach is not cured within such period; provided that in the
event the breach cannot be reasonably cured within thirty (30) days and the
Guarantor diligently proceeds to cure the same within sixty (60) days after such
notice, an Event of Default shall not be deemed to have occurred hereunder.


6.  Representations and Warranties.  When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that:  (a) there is no event which
is, or with notice or lapse of time or both would be, an Event of Default under
the Agreement except those events, if any, that have been disclosed in writing
to the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment (except that the representations and warranties
contained in Sections 5.6(a) and (b) of the Agreement shall be deemed to refer
to the most recent financial statements furnished pursuant to Sections 5.6(a)
and (b) of the Agreement), (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) this Amendment
is within the Borrower's powers, has been duly authorized, and does not conflict
with any of the Borrower's organizational papers.


7.  Conditions.  This Amendment will be effective when the Bank receives the
following items, in form and content reasonably acceptable to the Bank:


(a)  
Evidence that the execution, delivery and performance by the Borrower and each
Guarantor of this Amendment and any instrument or agreement required under this
Amendment have been duly authorized; and



(b)  
Guaranties signed by Bradington-Young, LLC and Sam Moore Furniture LLC,
subsidiaries of the Borrower, in favor of the Bank.



8.  Costs.  The Borrower shall pay or reimburse the Bank all costs, expenses and
attorneys' fees (including allocated costs for in-house legal services) incurred
by the Bank in connection with this Amendment.
 
 
 

--------------------------------------------------------------------------------

 


9.  Effect of Amendment.  Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.


10.  Counterparts.  This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.


11.  FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.


The parties executed this Amendment as of the date stated at the beginning of
this Amendment, intending to create an instrument executed under seal.
 

    Hooker Furniture Corporation         By: /s/ Paul A. Huckfeldt   Name: Paul
A. Huckfeldt   Title: V.P. Finance and Accounting     Chief Financial Officer  
              Bank of America, N.A.         By: /s/ Jane B. Sherrill   Name:
Jane B. Sherrill   Title Vice President

 
 
 

--------------------------------------------------------------------------------

 